DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 2, 4-6, 9-10, 12-18, and 20; and cancelled claims 3 and 11 on 05/20/2022. 

Response to Arguments
Applicant's amendment necessitated the revised grounds of rejection in view of Johnson presented in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 4-6, 9, 10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over	Johnson (PG-PUB 2014/0259630) in view of Pedigo (PG-PUB 2013/0074663). 
Regarding claim 1, Johnson teaches a molding apparatus, comprising: 
	a molding base having a molding surface on which a molded article is to be molded (Figure 1, item 12 and [0062]);
	rollers that transports a linear molding material toward the molding surface (Figure 3, item 38, [0067], [0093]). 
	a structure comprising a roller and a support part for supporting the roller and moving relative to the molding base and presses the molding material onto the molding surface such that the molding material may be stacked in multiple layers (Figure 2); 
	a plate, wherein the plate restricts the position of the molding material transported to the structure (Figure 12),
	wherein the plate moves with the structure relative to the molding base (Figure 1); and
	the plate has rectangular openings to restrict the position of the molding material (e.g., in a perpendicular direction, which is a directional parallel to the molding surface and perpendicular to a direction in which the plate moves relative the molding base) (Figure 6, 9, and 12, items 75 and [0075], [0078]) . 

	Johnson does not explicitly teach (1) a heater that heats the molding material being transported, wherein the plate is disposed between the heater and the structure in a molding-material transport direction and (2) a pair of rollers that transports a linear molding material. 

Pedigo teaches a molding apparatus comprising: 
a molding base (i.e., a mold) having a molding surface on which a molded article is to be molded (Figure 6, item 108 and [0094]-[0095]);
a pair of rollers that transports a linear molding material toward the molding surface (Figure item 8, item 702; Figure 11; and [0100])
a heater that heats the molding material being transported to the transport part (Figure 8, item 728, 730, and 732 and [0089]);
a structure comprising a roller and support part for supporting the roller that moves relative to the molding base and presses the molding material heated by the heating part onto the molding surface such that the molding material is disposed (Figure 8, item 122 and 740; [0046], [0086]-[0088]); and
a plate disposed between the heating part and the pressure part in a molding-material transport direction, the restricting part restricting the position of the molding material transported from the heating part to the pressure part (Figure 8; Figure 9 and 13, item 724; [0087]-[0088]; and [0094]),
wherein the plate moves with the structure relative to the molding base [0094]. 

	As to (1), both Johnson and Pedigo teach a tape application apparatus comprising a guide plate with channels for guiding fibers. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed heating mechanism of Johnson with the heater system of Pedigo, a functionally equivalent heating system. 
As to (2), both Johnson and Pedigo teach rollers used for transporting fibers through a tape application head. It would have been obvious to one of ordinary skill in the art to substitute the single roller of Johnson with a pair of rollers of Pedigo, a functionally equivalent roller system for transporting fibers through the head. 

Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Johnson in view of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base. 

Regarding claim 2, Johnson in view of Pedigo teaches the apparatus as applied to claim 1, wherein the transport part transports a plurality of the molding materials toward the molding surface (Johnson, [0067] and Pedigo, Figure 9, items 906, 908, 910, 912, and 914 and [0004], [0045], and [0098]). 

Regarding claim 4, Johnson in view of Pedigo teaches the apparatus as applied to claim 2, wherein the plate moves with the pressure part relative to the moving base (Johnson, Figure 3 and 7).
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims, the restricting part of Johnson in view of Pedigo would be capable of restricting the position of the molding material in a perpendicular direction, which is a direction parallel to the molding surface and perpendicular to a direction in which the restricting part moves relative to the molding base. 

	Regarding claim 5, Johnson in view of Pedigo teaches the apparatus as applied to claim 1, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Johnson, Figure 9, upper edge of slot 72) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Johnson, Figure 9, lower edge of slot 72).

	Regarding claim 6, Johnson in view of Pedigo teaches the apparatus as applied to claim 4, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Johnson, Figure 9, upper edge of slot 72) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Johnson, Figure 9, lower edge of slot 72).

Regarding claim 9, Johnson in view of Pedigo teaches the apparatus as applied to claim 1.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 10, Johnson in view of Pedigo teaches the apparatus as applied to claim 2.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 12, Johnson in view of Pedigo teaches the apparatus as applied to claim 4.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 13, Johnson in view of Pedigo teaches the apparatus as applied to claim 5.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 14, Johnson in view of Pedigo teaches the apparatus as applied to claim 6.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 15, Johnson in view of Pedigo teaches the apparatus as applied to claim 7.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 

Regarding claim 16, Johnson in view of Pedigo teaches the apparatus as applied to claim 8.
Examiner notes the pending claims are drawn to an apparatus. Expressions relating the apparatus to contents thereof during an intended operation do not impart patentability to the claims. While Johnson in view of Pedigo does not teach the restricting part restricts the position of the molding material in a perpendicular direction, which is perpendicular to the molding surface, given that the restricting part of Johnson in view of Pedigo is a plate attached to the pressure part identical to the instant claims (Applicant’s Figure 18), the restricting part of Johnson in view of Pedigo would also be capable of restricting the position of the molding material in a perpendicular direction, which is a direction perpendicular to the molding surface. 


	Regarding claim 17, Johnson in view of Pedigo teaches the apparatus as applied to claim 9, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Johnson, Figure 9, upper edge of slot 72) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Johnson, Figure 9, lower edge of slot 72).

	Regarding claim 18, Johnson in view of Pedigo teaches the apparatus as applied to claim 10, wherein the plate includes a contact portion that comes into contact with the molding material in the perpendicular direction to restrict the position of the molding material (Johnson, Figure 9, upper edge of slot 72) and a guide portion that guides the molding material such that the molding material comes into contact with the contact portion (Johnson, Figure 9, lower edge of slot 72).

Regarding claim 20, Johnson in view of Pedigo teaches the apparatus as applied to claim 1, wherein the pressure part includes a roller part having a circular cross-section (Johnson, Figure 1, item 24) capable of rotating about an axis extending in a direction parallel to the molding surface and perpendicular to the direction in which the restricting part moves relative to the molding base (Johnson, Figure 1 and [0036], [0074]) and coming into contact with the molding material to press the molding material onto the molding surface (Johnson, Figure 1, [0079]). 
Johnson in view of Pedigo does not teach the restricting part is plate-shaped and has a curved portion extending along an exterior of the roller part as viewed in a rotation-axis direction of the roller part,  the curved portion having a shape for restricting the position of the molding material.

However, a mere change in shape of the existing structure of the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. A mere change in the shape of the plate of Johnson in view of Pedigo such that the plate has a curved portion extending along an exterior of the roller part would not present any new or unexpected results and, therefore, would have been obvious to one of ordinary skill in the art. 


Claim 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (PG-PUB 2014/0259630) in view of Pedigo (PG-PUB 2013/0074663), as applied to claim 5, 6, and 17, respectively, in further view of Kuehn (US 3,992,240). 
	Regarding claim 7, Johnson in view of Pedigo teaches the apparatus as applied to claim 5. 
 Johnson in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
	Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Johnson and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Johnson in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

	Regarding claim 8, Johnson in view of Pedigo teaches the apparatus as applied to claim 6. 
 Johnson in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene(Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Johnson and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Johnson in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

	Regarding claim 19, Johnson in view of Pedigo teaches the apparatus as applied to claim 17. 
 Johnson in view of Pedigo does not teach the contact portion and the guide portion are treated with a releasing treatment for imparting releasability.
Kuehn teaches an apparatus for applying a plurality of tapes (Abstract), comprising guide chute means for guiding plies through the apparatus, wherein the 
guide chute means is provided by a plurality of rollers 66 faced with polytetrafluoroethylene (Figure 2 and Col 11, Ln 66- Col 12, Ln 15). 
	Both Johnson and Kuehn teach a tape dispensing apparatus comprising structures for guiding a tape through the apparatus for application onto a molding surface. It would have been obvious to one of ordinary skill in the art to modify the resisting part surfaces of Johnson in view of Pedigo with a surface treatment of polytetrafluoroethylene of Kuehn for the benefit of providing low friction surfaces along which the end, edges and faces of the guided tape may slide while being advanced by the upstream feed roller. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742